Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 384, 386, 387, 392, 394, 396, 398, 399, 403-409, 411-413, 415, 418-422, 426 are pending in this office action.
Claims 384, 386, 387, 392, 394, 396, 398, 399, 403-409, 411-413, 415, 418-422, 426 have been rejected. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 384, 386, 387, 392, 394, 396, 398, 399, 403-409, 411-413, 415, 418-422, 426 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 384 recites “conditioning the washed chloroplast suspension to obtain the dry chloroplast composition” “packaging the washed chloroplast suspension, “granulating the washed chloroplast suspension”. Therefore, it claims granulation step after packaging step. However, conditioning step is the step of mixing dry chloroplast with other components. Therefore, it seems that granulation should be prior to packaging step because it is within the completion of all the processing steps prior to packaging. It is also to be noted that in order to mix homogeneously, granulation and mixing should be one after another. Therefore, the order of steps are confusing and makes the claim 384 unclear and indefinite which renders claim 384 112 second paragraph rejection.  
5.	Claim 394 depends on claim 384. Claim 394 recites “wherein the pressure applied”. However, claim 394 does not specify which step of 384 needs pressure application because claim 384 does not recite any step having application of pressure. If the pressure is applied to separate, then it is unclear which separation step needs the pressure application. If claim 394 indicates separation pressure is intended to mean tangential flow filtration pressure, it should be dependent on claim 411. 

Claim Rejections - 35 USC §103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7. 	The following is a quotation of pre-AIA  35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

9. 	Claims 384, 386, 387, 392, 394, 396, 398, 399, 403-409, 412-413, 415, 419-422, 426 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Fafard et al. (J of Food Biochemistry vol 3, pp 151-162, 1979) in view of Lo et al. US 2018/0105804 and in view of NPL Torcello-Gomez et al. (Food Chemistry 272, 18-25, 2019) in view of NPL Thorne et al. ( in PNAS vol 72(10) pp3358-3362, 1975)  and as evidenced by NPL Gibson et al. (in Journal of the Royal Society Interface vol 9 (12): 2749-2766, 2012) in view of NPL Cline et al. (Proc. Natl. Acad. Sci. USA Vol 78 (6): 3595-3599, 1981).  

10.	Regarding claims 384, 386, 387, 399, 421, 422, NPL Fafard et al. discloses that chloroplast material can be obtained from Alfalfa (Medicago sativa L.) leaves by maceration , extracting leaves followed by extract was pressed followed by centrifugation and pellet is the sedimented chloroplast and supernatant discarded (Under Materials and methods). 
NPL Fafard et al. is silent about specific steps which includes steps to remove macrofiber and microfiber from plant fragments to make pure chloroplast as claimed in claim 384.
Lo et al. discloses more detail the steps of rupturing leaves by maceration followed by filtering (screw press) to separate biomass from “green Juice” followed by further centrifugation to get chloroplast sediment (at least in Fig 5). 
Regarding the steps “separating the macrofiber”, “Separating the plant microfiber”, “Separating chloroplast from the microfiber depleted suspension”, it is to be noted that and it is known and is evidenced by NPL Gibson et al.  that plant cell wall containing fibers including macrofiber and cellulosic fibers (microfibers) [ at least in page 2749, section 1.1, and page 2751, Fig 2 (c)]. Therefore, rupturing leaves by maceration using buffer ruptures leaves and this ruptured leaves can be separated and filtered (screw press) to separate make green juice protein (Fig 5) from biomass and therefore, it would have been obvious that biomass is the residual of plant cell wall etc. material which includes fibers, being separated from the ruptured leaf suspension. Lo et al. also discloses that  by using any industrial filtration method including screw press method (Fig 5) ([0081]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Fafard et al. by including the teaching of Lo et al. the steps of rupturing leaves by maceration followed by filtering (screw press) by using any industrial filtration method including screw press method (Fig 5) ([0081]) in order to separate biomass from “green Juice” followed by further centrifugation to get chloroplast sediment (at least in Fig 5) in order to separate biomass includes plant cell wall material which contains fibers as evidenced by NPL Gibson et al.  and discussed above. 
It is to be noted that even if Lo et al. separates chloroplast, because Lo et al. intends to make pure cytoplasmic protein free from chloroplast. However, Lo et al. is secondary prior art. Therefore, Lo et al. can be used  to consider for certain teaching with reasonable expectation of success. 
According to MPEP 2143.01, in brief, 
a. MPEP § 2143.01(I) – prior art suggestion of the claimed invention not
necessarily negated by desirable alternatives
b. MPEP § 2123(II) – disclosed examples and alternative embodiments do not
constitute a teaching away from a broader disclosure or non-preferred
embodiments
II. Predictability
a. MPEP § 2143.02(I) – if there is a reason to modify or combine prior art to
achieve claimed invention, claims are obvious if there is a reasonable
expectation of success
b. MPEP § 2143.02 (II) – no requirement for absolute predictability.
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.
It is to be noted that claim 384 claims two separate steps of filtration. 
NPL Fafard et al. and Lo et al. donot specifically disclose these two steps to separate macrofiber and microfiber one after another. 
It is evidenced by NPL Gibson et al. that both the fibers have different size (at least in Fig 2). Therefore, it is within the skill of one of ordinary skill in the art to select the sieve size by optimizing the filtration from the approximate size of the fiber (macro) and fiber (micro) as evidenced by NPL Gibson et al. (at least in page 2751) to be depleted by filtration method by filtering successively one after another in order to have better depletion of them.
Therefore, for claim 399 also, filtering is disclosed as discussed above. However, it is within the skill of one of ordinary skill in the art to select the sieve size by optimizing the filtration from the approximate size of the fiber (macro) as evidenced by NPL Gibson et al. (at least in page 2751and Fig 2) to be depleted by filtration method as claimed in claim 399.  
  Absent showing of unexpected results, the specific number of filtration and using specific filter size is not considered to confer patentability to the claims. As the size of the fiber material to be filtered are variables (macro vs micro fibers as evidenced by NPL Gibson et al. (at least in Fig 2), therefore, the numbers of filtration and size of filters can be modified, by adjusting the size of the filters, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the size of filters and filtering twice in NPL Fafard et al. in view of Lo et al. (Fig 5 in Lo et al.) to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired filtration with better removal of macrofiber and microfiber sequentially (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
 Therefore, modified NPL Fafard et al. and Lo et al. (Fig 5, [0081], [0082]) can be used to make chloroplast separated from both the macrofiber and microfibers and in combination meet claim 384.
It is, however, to be noted that although NPL Fafard et al. disclosed the 95% pure intact chloroplast is obtained, however, NPL Farfard et al. does not specify that intact chloroplast is free from macro and microfiber. Therefore, NPL Farfard et al. in view of Lo et al. used to address detailed steps to meet claimed invention. However, with the disclosed steps as disclosed by combined teaching of NPL Fafard and Lo et al., does not mention how much is intact chloroplast present in the chloroplast sediment (Fig 5 of Lo et al.) which are not disclosed by them. 
Therefore, NPL Cline et al. is used who discloses that purification of intact chloroplast was performed by suspending chloroplast pellet and layering onto percoll gradient and isolating pure chloroplast band from near the bottom of the gradient at a density 1.12g/ml which results 85-95% intact chloroplast in that band (at least on page 3595, under “Materials and Methods”).   It is to be noted that claim 384 is broad and it recites open ended transitional phrase “Comprising”. Therefore, the ‘percoll gradient’ method as disclosed by NPL Cline et al. is used to perform further purification to separate intact chloroplast from broken one with residual contaminants as disclosed by NPL Cline et al. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Fafard et al. in view of Lo et al.  to purify intact chloroplast free from broken chloroplast in order to make enriched 85-95% pure intact chloroplast population which can be used as the enriched nutritional source source having more efficiency to serve as better micronutrient and bioavailabiliyty of nutrients from chloroplast and it helps to protect from heart disease due to presence of omega-3 and omega-6 fatty (PUFA) acids as disclosed by Torcello-Gomez et al.  (page 19 col 1, first 2 lines, col 2 first two lines).
Regarding the claim limitation of “ conditioning step” which comprises “mixing the washed chloroplast suspension” with any one of the claimed agent including a food supplement, an omega-3 fatty acid, an omega-6 fatty acid, it is to be noted that NPL Torcello-Gomez et al. discloses that ascorbic acid, polyunsaturated fatty acid (PUFA) are present in high concentration ( page 18, col 2 Under Introduction) in plant chloroplast, which is nutritionally enriched (at least in Abstract, Introduction and in general, all over the reference ). 
Torcello-Gomez et al. also discloses that the final product can be freeze-dried and stored thereafter (page 19, section 2.3) to meet claims 384, 421. 
In order to mix additional food supplement as claimed in claims 384 and 422, Torcello-Gomez et al. discloses that chloroplast can be used as food supplement agent in order to boost an optimal micronutrient absorption and hence bioavailability (page 19 col 2 lines 1-4) compared to using fruits and vegetables due to the presence of cell wall material which needs to be disrupted before nutrients are released for subsequent absorption (page 19 col 1 last paragraph) and therefore, it is used as food supplement (page 19 col 1 second paragraph last few lines) which reads on “a food supplement” of claims 384, 422. 
 	One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Fafard et al. in view of Lo et al.  to include the teaching of Torcello-Gomez et al. to include food ingredients as food supplement into chloroplast to make the food enriched with nutritionally enriched chloroplast having more efficiency to serve as better micronutrient and bioavailabiliyty of nutrients from chloroplast and it helps to protect from heart disease due to presence of omega-3 and omega-6 fatty (PUFA) acids (page 19 col 1, first 2 lines, col 2 first two lines). 
Regarding the claim limitation of “determined by dynamic light scattering measurement” , it is known and within one of ordinary skill in the art to use standard light scattering method to see the light absorption value to confirm purity of chloroplast composition.
However, to be more specific, NPL Thorne et al. has been used to determine the intact and the purity of chloroplast by using light induced absorption change at 518 nm and as disclosed and discussed in detail (at least in Abstract).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Fafed et al. in view of Lo et al.  and Torcello-Gomez et al. to include the teaching of NPL Thorne et al. to determine the intact pure chloroplast by using light induced absorption change at 518 nm and as disclosed and discussed in detail (at least in Abstract).

11.	Regarding claims 392, 404, NPL Fafard et al. in view of Lo et al. do not mention any specific temperature and therefore, the steps can also be performed at room temperature which is encompassed by the broad range of claimed temperature of claim 392, 404.

12.	Regarding claim 396, NPL Farfard et al. discloses “Twice pressed” (page 153, Under “Preparation of Chloroplast). 
However, NPL Farfard et al. does not specifically disclose that “Separating comprises twice pressing the plant fragments” as claimed in claim 396 which is related to the two separation steps to separate microfibril and microfibril. 
 It is to be noted that even if the combinations of prior arts do not mention specifically pressing twice, in addition to the discussion as discussed for claim 384 above, it would have been obvious that one of ordinary skill in the art would have been motivated to perform the separation step by filter pressing using appropriate filters to filter macrofiber and microfiber separately in sequential steps for better depletion of these materials to make pure chloroplast as discussed in detail above which would have been obvious to include ‘twice pressing’ as claimed in claim 396. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of steps which includes pressing in NPL Fafard et al. , to amounts, including that presently claimed, in order to obtain the desired effect e.g desired  two pressing steps each of which separates each material e.g. one macrofiber and other microfiber (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

13.	Regarding claim 398, it is understood that the disclosed separation step of Lo et al. (Fig 5) includes separation by pressure sieving, centrifugation and/or decanting steps. 

14.	Regarding claim 405, Lo et al. disclosed that chloroplast is isolated as “sediment” after centrifugation step (Fig 5).   

15.	Regarding claim 409, Lo discloses that centrifugation is at 12,000 g ([0082], [0089]and fig 5). 

16.	Regarding claims 412, 413, 415, Lo et al. discloses suspending step (Fig 5, [0089]). 
 Lo et al. also discloses the step of chloroplast sediment (Fig 5). 
Lo et al. is silent about resuspension and reisolation of chloroplast (Fig 5, [0089]).
NPL Cline et al. discloses that the sediment can be suspended in 20 ml buffer in order to perform further step of layering onto percoll gradient  and isolating pure intact chloroplast band. However, , it is within the skill of ordinary skill in the art to suspend the washed chloroplast with a suitable amount of buffer to make suspension to 2 to 3 (liquid: suspension)  in order to perform next step. 
NPL Cline et al. is used who discloses that purification of intact chloroplast was performed by suspending chloroplast pellet (20 ml buffer)  and layering onto percoll gradient  and isolating pure intact chloroplast band from near the bottom of the gradient at a density 1.12g/ml which results 85-95% intact chloroplast in that band using the method of centrifugation (at least on page 3595, under “Materials and Methods”). Therefore, it reads on “resuspension” as claimed in claims 412, 415.   It is also  within the skill of ordinary skill in the art to suspend the washed chloroplast with a suitable amount of buffer to make suspension to 2 to 3 (liquid: suspension)  in order to perform next step as claimed in claim 413.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Fafard et al. in view of Lo et al.(Fig 5 , Chloroplast sediment)  to include the teaching of NPL Cline et al.  to resuspend the ‘chloroplast sediment” in order to perform further step of making enriched intact chloroplast separated from broken chloroplast by percoll gradient  centrifugation method. 
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of liquid: suspension ratio in NPL Fafard et al. , to amounts, including that presently claimed, in order to obtain the desired effect e.g.desired suspension volume for the next step of percoll gradient step.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

17.	Regarding claims 419,  420, it is to be noted that Lo et al. discloses that chloroplast can be sedimented by centrifugation method (Fig 5) which can be  performed at room temperature because no specific temperature is mentioned. This step can be considered as removal of water to sediment and therefore, it can be considered part of drying to sediment the chloroplast from suspended material to meet claim 420. In addition, it is also within the skill of one of ordinary skill in the art to allow removal of water as desired by using any known method including leaving around room temperature ( or slight higher but within 44 degree C, depending on time to be allowed) for a desired period of time to make relatively dry form from wet form. degree C . 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the temperature of drying in Fafard et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired dry product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

18.	Claims 394, 411 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Fafard et al. in view of Lo et al. US 2018/0105804 and in view of NPL Torcello-Gomez et al. and as evidenced by NPL Gibson et al. in view of NPL Cline et al. as applied to claim 384 and further in view of NPL TFF (See last page18 for year 2003). 

19.	Regarding claims 394, 411, Lo discloses that an industrial filter may be used ([0081]).
Lo et al. also discloses the filtration (screw press) step (Fig 5).
However, Lo et al. is silent about specifically pressure as claimed in claim 394 and  specifically “tangential flow filtration” as claimed in claim 411.
NPL TFF discloses that TFF from Pall scientific can be used to separate  biomolecules (page 2 under application) and TFF having specification of “minimum operation pressure is 400 kPa (4 bar, page 14). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Fafard et al. in view of Lo et al. to include the teaching of NPL TFF to use TFF at the step of filtration in order to separate chloroplast (biomolecule) because TFF has advantages that it is rapid and efficient method (page 2 under Application). 

20.	Claim 403 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Fafard et al. in view of Lo et al. US 2018/0105804 and in view of NPL Torcello-Gomez et al. and as evidenced by NPL Gibson et al. in view of NPL Cline et al. as applied to claim 384 and as evidenced by NPL Chloroplast size.

21.	Regarding claim 403, it would have been obvious that the microfiber depleted suspension will have predominantly chloroplast which is known to have size ranging from 3-10 micron as is evidenced by NPL Chloroplast size (Page 1, See under Chloroplast- Wikipedia, 3-10 micron).

22.	Claims 406, 407, 426  are rejected under 35 U.S.C. 103 as being unpatentable over NPL Fafard et al. in view of  Lo et al. US 2018/0105804  and in view of NPL Torcello-Gomez et al. and as evidenced by NPL Gibson et al. in view of NPL Cline et al. as applied to claim 405 and further in view of NPL Kohler et al. (English translation of Description of published patent DK 142934C) and NPL Subba Rau et al. (in J.Sci.Food Agric. Vol 20, 1969). 

23.	Regarding claims 406, 407, Lo et al. disclosed that chloroplast is isolated as “sediment” after centrifugation step (Fig 5).   Lo et al. also discloses that Amber juice , after the sedimentation of chloroplast can be isoelectrically precipitated at pH 4.8-5.3 to precipitate cytoplasmic proteins. However, Lo et al. is silent about specifically  sedimenting “chloroplast” at claimed acidic pH  as claimed in claims 406,407.
(Additionally), NPL Kohler et al. discloses that cytoplasmic protein can be precipitated at pH around 3.0-4.8 (at least page 13 of NPL Kohler et al.). 
Therefore, from these disclosures, it is understood that if the step of centrifugation is performed at acidic pH around 4-5.3, then chloroplastic sediment will be precipitated along with cytoplasmic protein together. The reason one of ordinary skill in the art would have been motivated to do it because it is known and disclosed by NPL Subba Rau et al. that the chloroplastic material having 46 % protein can be combined with high cytoplasmic protein (77%) in order to make additional high protein supplementation (in NPL Subba Rau et al., page 356, col 2 second paragraph) to the nutritionally enriched chloroplast (in NPL Torcello-Gomez et al., at least in Abstract) for more complete dietary supplement or as food.
It is to be noted that even if Lo et al. separates chloroplast, because Lo et al. intends to make pure cytoplasmic protein free from chloroplast. However, Lo et al. is secondary prior art. Therefore, Lo et al. and (additionally) NPL Kohler et al. can be used  to consider for certain teaching with reasonable expectation of success. 
According to MPEP 2143.01, in brief, 
a. MPEP § 2143.01(I) – prior art suggestion of the claimed invention not
necessarily negated by desirable alternatives
b. MPEP § 2123(II) – disclosed examples and alternative embodiments do not
constitute a teaching away from a broader disclosure or non-preferred
embodiments
II. Predictability
a. MPEP § 2143.02(I) – if there is a reason to modify or combine prior art to
achieve claimed invention, claims are obvious if there is a reasonable
expectation of success
b. MPEP § 2143.02 (II) – no requirement for absolute predictability.
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Fafard et al. with the teachings of Lo et al. and NPL Kohler et al. to consider precipitation of chloroplast at acidic pH in order to include cytoplasmic protein precipitation at isoelectric pH of cytoplasmic protein can be at pH around 4.0-4.8 (at least fig 5 of Lo et al. and page 13 of Kohler et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Fafard et al. , Lo et al. and NPL Kohler et al.by including the teaching of NPL Subba Rau et al. because the chloroplastic material having 46 % protein can be combined with high cytoplasmic protein (77%) in order to make additional high protein supplementation (in NPL Subba Rau et al., page 356, col 2 second paragraph) to the nutritionally enriched chloroplast (in NPL Torcello-Gomez et al., at least in Abstract) for more complete dietary supplement or as food.

24.	Regarding claim 426, Fafard et al. discloses an average 12 different leaf tissue samples gave an average of 39+/- 5.7% chloroplastic protein and spinach has 46.5% chloroplastic protein (page 156, Under “Results”).
However, they are specifically silent about Fabaceae family plants. 
NPL Subba Rau et al. discloses that leaf from Medicago Sativa (Title) contain in the chloroplastic material having 46 % protein in the chloroplastic material which is greater than 45% as claimed in claim 426.
It is also to be noted that claim 426 recites “chloroplast composition”. Therefore, it can be combined with high cytoplasmic protein (77%) in order to make additional high protein supplementation (in NPL Subba Rau et al., page 356, col 2 second paragraph) to the nutritionally enriched chloroplast (in NPL Torcello-Gomez et al., at least in Abstract) for more complete dietary supplement or as food.

25.	Claim 408 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Fafard et al. in view of  Lo et al. US 2018/0105804 and in view of NPL Torcello-Gomez et al. and as evidenced by NPL Gibson et alin view of NPL Cline et al. as applied to claim 405 and (Additionally)  further in view of NPL Kohler et al. (English translation of Description of published patent DK 142934C) and NPL Subba Rau et al. (in J.Sci.Food Agric. Vol 20, 1969).  as applied to claim 407 and further in view of NPL Mitchell et al. [food citric acid buffer (2017)] and as evidenced by NPL citrate buffer. 

26.	Regarding claim 408, NPL Fafard et al. in view of in view of Lo and in view of NPL Torcello-Gomez et al. NPL Cline et al. NPL Kohler et al. do not disclose that citric acid can be used for acidification 
NPL Mitchell et al. discloses that citrate is additionally an additive (page 1 under “Sodium, calcium and Potassium citrate) and citrate buffer has pH range between 3.0-6.2 as is evidenced by NPL citrate buffer (page 1, see bold) and therefore, citric acid buffer can be used to consider as acidifying agent.  
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Fafard et al. in view of Lo et al., NPL Kohler et al. by including the teaching of NPL Mitchell et al. who discloses that acidifying with citrate buffer (ph 3-6.0) provides the benefit that citrate is additionally a food additive (page 1 under “Sodium, calcium and Potassium citrate). 

27.	Claim 418 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Fafard et al. in view of Lo et al. US 2018/0105804 and in view of NPL Torcello-Gomez et al. and as evidenced by NPL Gibson et al. in view of NPL Cline et al. as applied to claim 384 and further in view of Loizou et al. US 20090110674. 

28.	Regarding claim 418, the claim limitation of “ conditioning step” which comprises “mixing the washed chloroplast suspension” with any one of the claimed agent including a food supplement, an omega-3 fatty acid, an omega-6 fatty acid, it is to be noted that NPL Torcello-Gomez et al. discloses that ascorbic acid, polyunsaturated fatty acid (PUFA) are present in high concentration ( page 18, col 2 Under Introduction) in plant chloroplast, which is nutritionally enriched (at least in Abstract).
 However, NPL Fafard et al., Lo et al., NPL Torcello-Gomez et al. are silent about adding additionally vitamins as dietary supplement.
Loizou et al. discloses that vitamins can be included along with antioxidant etc. to provide health supplemented food ([0012]). As because chloroplast is a source of anti-oxidant with many other nutritionally enriched ingredients as disclosed by NPL Torcello-Gomez et al. (at least in Abstract), therefore, Loizou et al.  can be used to include vitamin further ([0012]) to modify NPL Fafard et al., Lo et al., NPL Torcello-Gomez et al. (Abstract of NPL Torcello-Gomez et al.) to make vitamins and chloroplast (source of many nutritional ingredients) to have more nutritionally enriched health food. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Fafard et al. in view of Lo et al. and NPL Torcello-Gomez et al. (Abstract of NPL Torcello-Gomez et al.) to include the teaching of Loizou et al.  ([0012]) to make vitamins and chloroplast (source of many nutritional ingredients) to have more nutritionally enriched health food.

Pertinent prior art
29.	Pacheco et al. USPN 4761230 (col 1 lines 37-40 e.g. small volume sample makes difficulty to purify by other filtration method but TFF can do it) and an advanced self-contained TFF can be used in this respect (col 2 lines 40-45).  

Conclusion
30. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792